Citation Nr: 1401497	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-30 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to October 1959 and from June 1965 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in November 2011 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  Present at the hearing but not providing testimony were the Veteran's wife, son, and daughter.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran was treated for low back complaints on at least two occasions during service (1958 and 1968) but no chronic low back disorder was diagnosed.  

2.  Post service records refer to X-rays taken in 1979 which showed moderate disc degeneration at L5-S1.  The most recent lumbar spine diagnosis was provided by VA exam in November 2010 when degenerative arthritis was diagnosed.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service, and degenerative arthritis may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, an August 2008 letter to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of this letter by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in November 2010 which, as detailed below, included an opinion that addressed the etiology of the Veteran's low back disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

The appellant was afforded the opportunity to testify before a VLJ in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer (DRO) or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for residuals of a back injury.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases, (e.g. degenerative arthritis), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The STRs show that the Veteran was seen in June 1958 for back pain.  He had hurt his lower back while working in the field.  There was a past history of injury, but he was not treated.  No further low back treatment was noted during the first period of active service.  

Entrance examination in May 1965 for the Veteran's second period of active service did not note a chronic back problem.  Army enlistment examination in June 1965 was also negative.  He was seen in mid May 1968 after falling off of a retaining wall six to eight feet high and hurting his back.  The pain was dull and constant.  There was shooting pain down his left leg.  X-rays were negative.  The assessment was abrasion hematoma.  Treatment included heat packs.  No chronic low back disorder was noted upon separation examination in late May 1968.  

Of record is a photo of a retaining wall.  In a statement, the Veteran said that this wall was similar to the one that he fell off of.  Also of record are two statements as provided by friends of the Veteran.  The statements attest to the fact that they recalled that the Veteran had lower back problems in the 1970s.  

Private records in 2007 and 2008 show treatment for an ulcer disorder.  A private physician reported in September 2010 that he was seeing the Veteran for the first time.  The Veteran gave a history of having many years of low back problems.  His back pain radiated through the buttocks and into the posterior thighs, possible going somewhat past the knees.  It was worse with long period of sitting and heavy physical activity.  His condition improved when lying down.  There was no particular change with walking.  He was able to stay fairly fit and could walk at least a mile on most days with his wife.  He had no problems with bowel or bladder control.  He had no increased pain with coughing or at night.  He had not noticed numbness or tingling in the lower extremities.  He had a history of cervical anterior discectomy and fusion in 1997.  

The private examiner noted that he reviewed X-rays from 1979 which showed moderate disc degeneration at L5-S1.  X-rays taken at the time of this evaluation showed severe disc degeneration at L5-S1.  The final diagnosis was discogenic pain versus spinal stenosis.  While the Veteran endorsed a fall from a retaining wall during his military service, the examiner noted that he could not say with certainty that the Veteran's current low back problems were associated with that trauma.  

VA examination was conducted in November 2010.  The examiner reviewed the claims file.  Following examination, the diagnosis was degenerative arthritis of the lumbar spine.  It was opined that that it was unlikely that current low back degenerative disease was related to the inservice back injury.  For rationale, it was noted that while the Veteran was treated in 1958 for contusion and abrasions, no further back problems were noted upon entrance and separation examinations.  The examiner concluded that the Veteran's back injury appeared to be a one time strain with no further evidence of pathology.  

In testimony at his personal hearing in 2011, the Veteran asserted that while he was treated in the years after service for low back complaints, those records could not be obtained.  He felt that if he had not left service shortly after his back injury in 1968, he would have certainly been treated for low back problems on a continuing basis.  


Analysis

As noted in statements of record, to include the Veteran's testimony at the personal hearing, it is his contention that her current low back condition had its onset during service.  He points to inservice treatment for low back complaints after a fall.  

The Board acknowledges that the Veteran was seen during service for low back complaints.  However, no chronic low back condition was noted after the initial report of back problems in 1958.  Moreover, no chronic low back disorder was noted after the 1968 back injury.  In fact, X-ray at the time was normal, and no low back disorder was noted at discharge later that month.  Simply put, no chronic residuals of his inservice complaints were demonstrated by the medical evidence.  And while he states that he was seen by a physician in the years after service for low back complaints, there is no evidence of additional low back problems until over 10 years after service when X-rays in 1979 reportedly showed moderate disc degeneration at L5-S1.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period of which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom; Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Also of significance, when seen by a physician for VA in 2010 for an opinion regarding the etiology of his current complaints, it was determined that there was no nexus relationship.  The 2010 examiner pointed out the record showed what appeared to be a strain during service with no further evidence of pathology until many years later.  

The Board finds the VA examiner's opinion is the most probative evidence in this case.  The entire claims file was reviewed, and the Veteran was examined prior to the examiner making a determination.  Moreover, the opinion is supported by the clinical evidence of record, to include X-rays of the lumbar spine during service in 1968.  

With respect to the contentions expressed by the Veteran and friends and family, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, as discussed, the Board finds that the lay statements are outweighed by the negative STRs for chronic residuals of low back complaints and post service treatment records (indicating a disorder that began years after service).  To the extent that he contends that the condition has existed since service, the Board simply does not find the Veteran to be credible.  

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  Here, there is no evidence that the Veteran's low back condition was incurred or aggravated during active service or that it is related to service.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.  


ORDER

Service connection for residuals of a back injury is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


